Case 1:18-cv-02828-LTB Document1 Filed 11/02/18 USDC Colorado Page 1 of 5

 

FRED count
IN THE UNITED STATES DISTRICT COURT oltPRiet OF COLOR ADO
FOR THE DISTRICT OF COLORADO 9818 NOY - ? PH 4: 29
serrncy e. COLWELL
119 -(V-028 28 CLERK
Civil Action No. “ BY pEP-CLK
Amanda D Tucker Meuse,
Plaintiffs

Vv.

Ms. Karen McGovern
Ms. Ashley Moller

Mr. Christopher Diedrich
Inquiry Panel A

Member Doe 1 through 20 individually and separately.

Defendant(s). _

A. PLAINTIFF INFORMATION
Amanda D Tucker Meuse.
; PO Box 2344. Aspen, Colorado 81612

970-820-8540 atuckermd@yahoo.com
Case 1:18-cv-02828-LTB Document1 Filed 11/02/18 USDC Colorado Page 2 of 5

B. DEFENDANT(S) INFORMATION

Defendant 1: Ms. Karen McGovern,

1560 Broadway # 1350, Denver, CO 80202 (303) 894-7690
Defendant 2: | Ms. Ashley Moller,

1300 Broadway, Denver, CO 80203, (720) 508-6000
Defendant 3: = Mr. Christopher Diedrich,

1300 Broadway, Denver, CO 80203, (720) 508-6000
Defendant 4 Inquiry Panel A

1560 Broadway # 1350, Denver, CO 80202 (303) 894-7690
Defendants Inquiry Panel Individually, Doe 5 thru 20:

1560 Broadway # 1350, Denver, CO 80202 (303) 894-7690

Cc. JURISDICTION
x___Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,

laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States

Constitution that are at issue in this case.

Section 5 of the Federal Trade Commission (FTC) Act
Involved individual acted unilaterally and without supervision by state agency
Constitution of the United States which allows an individual to defend against removal of

2
Case 1:18-cv-02828-LTB Document 1 Filed 11/02/18 USDC Colorado Page 3 of 5

property without due process.

x. Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or

 

corporate citizens of different states and the amount in controversy exceeds $75,000)
Plaintiff is a citizen of the State of United Kingdom
Defendants are individuals and citizens of the United States of America.

Defendants have a principal place of business in Denver, Colorado, US

D. STATEMENT OF CLAIM(S)

Plaintiff is a British Citizen and medical doctor, actively practicing and licensed in other
states since 1976 who received approval for re-instatement of her medical license from 2012 to
2015.

In 2015, an incorrect student or Re-Entry License was issued in error. Defendants, acting
in an unsupervised manner, blocked the usual avenue of correction of this error by permitting
plaintiff only to communicate with Ms. Karen McGovern who failed to provide plaintiff with the
required due process or customer service

Other named defendants claim after the fact. that since plaintiff was blocked from these
normal avenues of enquiry, resolution and correction of this error that plaintiff "waived " her
property right to her full unrestricted medical license and agreed to become a student without
income.

Defendants did not uphold their required duty of due process to remedy and resolve what
was clearly an error of omission. Instead they failed to provide plaintiff the right of due process

and restrained her trade by removing her livelihood, income and ability to feed her family
Case 1:18-cv-02828-LTB Document1 Filed 11/02/18 USDC Colorado Page 4 of 5

without any due process.

Plaintiff has a signed employment contract which she was unable to execute because of
this error that remains uncorrected.

Defendants are representatives of a government agency who acted improperly and
unsupervised, violating their duty and denying due process

Karen McGovern is an attorney who is obliged to uphold the Rules of Professional
conduct and US Constitution and she did not.

Ashley Moller is an attorney who is obliged to uphold the Rules of Professional conduct
and US Constitution and she did not.

Christopher Diedrich is an attorney who is obliged to uphold the Rules of Professional
Conduct and US Constitution and did not.

Both Ms. Moller and Mr. Diedrich failed to communicate with and respond to plaintiff's

attempts to resolve this matter and failed in this professional duty

E. REQUEST FOR RELIEF

1. Plaintiff seeks correction of this unsupervised action of Ms. Karen McGovern of May
2015

2. Plaintiff seek compensation of her employment contract wrongly removed from her at
$300,000 per annum for four years.

3. Plaintiff seeks damages for the emotional distress, public humiliation and harm imposed
on plaintiff and her family because of the wrongful unsupervised action of defendants
with resultant restraint of trade and removal of constitutional right because of lack of

attention to policy, law and the US Constitution.
4
Case 1:18-cv-02828-LTB Document1 Filed 11/02/18 USDC Colorado Page 5of5

4. Plaintiff seeks a jury trial and sanctions of defendants because of their violations
F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;

18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a no frivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or

discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

fAvicude HUGS

(Plaintiff's signature)

 

November 2™, 2018
